Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 1 of 17



                             IN THE UNITED STATES DISTRICT COURT
                              FOR SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 19-25046-Civ-Scola

   FEDERAL TRADE COMMISSION,

                                   Plaintiff,

                            v.

   ON POINT GLOBAL LLC and others,

                           Defendants.
   _________________________________________/

                                 RECEIVER’S FIFTH STATUS REPORT

          Melanie E. Damian, the court-appointed Receiver (the “Receiver”) in the above-captioned

   enforcement action (“FTC Enforcement Action”), submits her fifth status report concerning the

   status of the Receivership, established pursuant to the Court’s Temporary Restraining Order

   (“TRO”) [ECF No. 17], which the Court extended in its Order Granting Motion for Preliminary

   Injunction (“Preliminary Injunction”) [ECF No. 126]. This interim report sets forth the Receiver’s

   activities and efforts to fulfill her duties under the TRO and Preliminary Injunction, pursuant to

   which she was appointed for the period, from October 1, 2020 through December 31, 2020 (the

   “Reporting Period”). 1




   1
     The Preliminary Injunction required the Receiver to submit her fifth interim status report by
   January 20, 2021. On January 20, 2021, the Court granted the Receiver’s motion to extend the
   deadline to file her fifth interim status report to January 27, 2020. See ECF No. 341.
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 2 of 17



                                                TABLE OF CONTENTS

         I. INTRODUCTION ...........................................................................................................3

         II. PROCEDURAL BACKGROUND AND THE APPOINTMENT AND DUTIES
             OF RECEIVER ............................................................................................................. 4

                   A. The TRO, Appointment of Receiver, and Preliminary Injunction                                                   4

                   B. Receiver’s Periodic Status Reports ................................................................... 5

                   C. Release of Dragon Global LLC from Receivership .......................................... 6

                   D. FTC Enforcement Action and Defense of Entity Defendants .......................... 7

         III. STATUS AND ACTIVITIES OF THE RECEIVERSHIP
              (OCTOBER 1, 2020 THROUGH DECEMBER 31, 2020) ....................................... ..7

                   A. Updated Accounting of Receivership Assets .................................................. .7

                   B. Additional Asset Recovery and Liability Management .................................... 9
                      i. Claims Against Insurance Policies and On Point’s Directors
                           and Officers and Motion to Approve Settlement ........................................ 9
                      ii. Agreement to Purchase Domain Names .................................................... 10
                      iii. Reduction of Expenses, Stay of Debt Collection by Third Parties,
                           and Monitoring Ancillary Litigation......................................................... 11
                      iv. Avenue I Media......................................................................................... 12

                   C. Ongoing Management and Administration of the Entity Defendants ............ 12
                      i. Modified Website Templates ....................................................................... 12
                      ii. Customer Complaints, Refunds, and Chargebacks..................................... 13
                      iii. Further Consumer Protection and Compliance Measures
                           and Affiliates’ Potential Violations of Consumer Protection Measures .... 14

         IV. RECOMMENDATION FOR CONTINUATION OF RECEIVERSHIP .................. 15

         V. CASH ON HAND AND EXPENSES OF RECEIVERSHIP ESTATE ...................... 15

         VI. ASSISTANCE FROM RECEIVER’S FORENSIC ACCOUNTANTS..................... 16

         VII. CONCLUSION ......................................................................................................... 17




                                                                  2
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 3 of 17



          I.      INTRODUCTION

          Since her appointment, the Receiver, with the assistance of her legal counsel and other

   professionals, took control of all Receivership Entities and operations related to the On Point

   Global, LLC (“On Point”) business and has worked diligently with counsel for the Federal Trade

   Commission (the “FTC”) and counsel for Defendants to provide all parties access to any

   information and documentation requested and, through the judicial process, has sought to preserve

   the assets by continuing those operations that could be operated in a nondeceptive manner by

   updating various website templates as permitted by Court Order and implementing consumer

   protection measures with the assistance of outside compliance counsel while continuing to oversee

   and evaluate said measures. The Receiver also terminated a large portion of the Defendants’

   business that violated the Court’s TRO and Preliminary Injunction. As reflected in the Receiver’s

   prior status reports [ECF Nos. 108, 210, 271, and 307], the Receiver, with the assistance of her

   forensic accountants, identified, located, marshaled, and maximized Receivership Estate assets as

   authorized by the Preliminary Injunction including, but not limited to, revenue generated from

   partnerships with advertising affiliates, merchant reserve funds, revenue generated by Avenue I

   Media (“Avenue I”), and liquidating certain Estate assets. Further, the Receiver continued to

   reduce the Defendants’ liabilities and monthly operational costs by discharging third-party debt,

   eliminating costs tied to contracts for unnecessary services, and other related measures. And, the

   Receiver continued to work with her counsel and the Defendants to collect on all outstanding

   accounts receivables to maximize the value of the Estate.

          The Receiver, with assistance from outside compliance counsel, the Defendants, and

   counsel for all parties, has implemented the Court-approved modified website templates [see ECF

   No. 234] and has continued to monitor consumer interaction with and response to same in order to


                                                   3
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 4 of 17



   identify any potential issues and make further modifications necessary to address those issues.

   Further, the Receiver implemented and continued to monitor the impact of additional consumer

   protection measures including, among others, consumer refund policies, customer service contact

   options, and strict marketing affiliate guidelines and ongoing monitoring to provide consumers

   with satisfactory experiences and address any and all complaints and concerns in an effort to ensure

   compliance with all applicable FTC regulations and to maintain and preserve the value of the going

   concern.

          The Receiver has performed and will continue to perform her duties and obligations as set

   forth in the Preliminary Injunction, with the assistance of her counsel and other professionals,

   throughout the duration of the Receivership in furtherance of this Court’s Orders.

          II.      PROCEDURAL BACKGROUND AND THE APPOINTMENT AND
                   DUTIES OF RECEIVER

                A. The TRO, Appointment of Receiver, and Preliminary Injunction

          On December 13, 2019, the Court entered the TRO, which, among other things, set forth

   the duties and powers of the Receiver. Pursuant to Paragraph 13 of the Preliminary Injunction, the

   Receiver is required to

                   “[f]ile a summary report with the Court of the receivership…every three
          months…and include the following information: 1. A summary of the Receiver’s
          operations since the previous report; 2. The known value of Assets and sum of
          liabilities of the Receivership Entities; 3. A schedule of the Receiver’s receipts and
          disbursements; 4. The steps the Receiver intends to take in the future to protect
          receivership Assets, recover receivership Assets from third parties, and adjust
          receivership liabilities; 5. The Receiver’s recommendation for a continuation or
          discontinuation of the Receivership, or for changes to the Receivership, and the
          reasons for the recommendations; and 6. Any other matters which the Receiver
          believes should be brought to the Court’s attention.”

          ECF No. 126.




                                                    4
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 5 of 17



          On January 14, 2020, following the evidentiary hearing on the FTC’s motion for

   preliminary injunction, the Court entered the Preliminary Injunction, which, among other things,

   extended the relief granted in the TRO and the Receivership. See ECF No. 126.

              B. Receiver’s Periodic Status Reports
          On January 9, 2020, the Receiver filed her Initial Status Report, which described the

   Receiver’s initial efforts to carry out her duties and obligations as set forth in the TRO as well as

   her recommendations regarding the Defendants’ business, continued operation and modification

   thereof, and the status of the Receivership Estate. See ECF No. 108. The Receiver’s Initial Report

   detailed the considerable time and effort made by the Receiver and her professionals in unpacking

   the complex and intertwined web of businesses and finances of the Defendants in order to fully

   satisfy her duties under the TRO. The Initial Status Report reflected the Receiver’s conclusions

   that certain of the Defendants’ business could (if modified) continue to operate legally and

   profitably. The Receiver proposed that the Defendants’ freemium data business and certain “pay-

   for-service” business potentially could continue operating legally and profitably if modified and

   approved by the Court. See ECF No. 108. The Receiver, therefore, recommended that she be

   permitted to engage compliance counsel to draft modified templates for the freemium and “pay-

   for-services” websites that would make them nondeceptive and profitable, vet them with the FTC

   and the Defendants, and present them to the Court for approval. See ECF No. 108.

          On April 24, 2020, the Receiver filed her Second Status Report, which, among other things,

   described the Receiver’s continued efforts to carry out her duties and obligations as set forth in the

   TRO and the Preliminary Injunction as well as her efforts to bring Defendants’ business in

   compliance with FTC regulations by implementing proposed modified website templates and

   several other consumer protection policies as well as technology monitoring solutions. See ECF

   No. 210. The Receiver’s Second Status Report detailed the efforts of the Receiver and her

                                                     5
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 6 of 17



   professionals in updating the Defendants’ internal and consumer-facing policies to provide for

   greater consumer protection, transparency, and focus on customer satisfaction in order to fully

   satisfy her duties under the Preliminary Injunction. The Receiver, therefore, proposed that, if the

   Court granted the Receiver’s Motion to Approve the Proposed Modified Website Templates, the

   Receiver would continue to monitor and utilize the services of a third-party compliance counsel to

   assist in monitoring the newly modified websites while further analyzing and implementing

   updated consumer protection measures. See ECF No. 210.

           On July 27, 2020 and October 20, 2020 respectively, the Receiver filed her Third and

   Fourth Status Reports, which, among other things, described the Receiver’s continued efforts to

   carry out her duties and obligations as set forth in the TRO and the Preliminary Injunction as well

   as her efforts to continue to operate and monitor the Defendants’ business in compliance with FTC

   regulations through implementation of updated and robust consumer protection policies. See ECF

   Nos. 271, 307. The Receiver’s Third and Fourth Status Reports detailed the efforts of the Receiver

   and her professionals in continuing to update the Defendants’ internal and consumer-facing

   policies and monitoring the effects of same, and the Receiver’s efforts to implement and monitor

   the performance of the Court-approved modified website templates, update and improve the

   content throughout all of the freemium websites, and to identify and marshal assets while reducing

   liabilities. See id.

               C. Release of Dragon Global LLC from Receivership

           On October 14, 2020, the Receiver and Defendant Dragon Global LLC filed an unopposed

   joint motion to release Defendant Dragon Global LLC from the receivership and to substitute

   counsel for that Defendant. See ECF No. 302. On October 16, 2021, the Court granted the

   unopposed joint motion and ordered that Dragon Global LLC to be released from receivership,

   that the Receiver’s counsel is withdrawn as counsel of record for Dragon Global LLC, and that

                                                   6
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 7 of 17



   counsel for Defendants Robert Zangrillo and Dragon Global Management, LLC is substituted in

   as counsel for Dragon Global LLC. See ECF No. 304. However, the Court’s Order made clear

   that Dragon Global LLC is still a Defendant in the FTC Enforcement Action. See id.

                 D. FTC Enforcement Action and Defense of Entity Defendants

          During the Reporting Period, the Receiver’s counsel continued to act as counsel of record

   for the Entity Defendants and exchanged written discovery with counsel for all parties and further

   provided documents in response to requests for production and informal requests for documents

   from the FTC. The Receiver’s counsel further appeared for and attended discovery hearings

   regarding the parties’ competing motions concerning written discovery requests. See ECF Nos.

   300, 313.      The Receiver and her counsel also participated in the Court-ordered settlement

   conference that occurred on November 17, 2020. See ECF No. 313. The Magistrate Judge

   presiding over the settlement conference ordered that the settlement conference will continue on a

   future date if the parties were able to agree as to non-monetary relief. See id. The Receiver

   believes these efforts are ongoing.

          III.      STATUS AND ACTIVITIES OF THE RECEIVERSHIP
                    (OCTOBER 1, 2020 THROUGH DECEMBER 31, 2020)
          The Receiver provides herein a detailed description of status of the operations and assets

   of the Receivership Estate and the Entity Defendants and her efforts and accomplishments with

   respect to her duties under the Court’s Orders during the current Reporting Period.

                 A. Updated Accounting of Receivership Assets

          As of December 31, 2020, the Receiver held a total of $11,193,145 cash in the various

   accounts managed by the Receiver. See Fourth Quarter Receivership Receipts and Disbursements




                                                   7
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 8 of 17



   attached hereto as Exhibit A. 2 The Receiver also attaches hereto as Exhibit B the Profits & Losses

   Statement 3 for the period from January 1, 2020 through December 31, 2020. During the fourth

   quarter as reflected by the Profits & Losses Statement and Balance Sheet, attached hereto as

   Exhibit D, the Entity Defendants have continued to improve their financial position and have

   continued to increase the value of the going concern. In addition to this cash on hand, the Entity

   Defendants own the following assets:


              •   $15,546,415 in uncollected amounts owed to On Point from advertising
                  affiliates and other outstanding receivables. 4


              •   $952,035 in liquid assets held in reserve accounts at merchant processors
                  not yet transferred to the Estate.

              •   Domain names appraised in 2019 valued at approximately $30 million (less
                  the debt associated with the purchase thereof).

              •   Remaining business operations and intellectual property, including the
                  Avenue I exchange business and domain names (exact value unknown). 5

              •   Office furnishings and equipment including computers and other electronics
                  currently in 6 offices (exact value unknown).




   2
    The Receipts and Disbursements are in a summary form because individual entries would be
   voluminous and reveal personal data. The Receiver can make any specific detail information
   available to the Court in camera upon request for same.
   3
     Exhibit B, the Profits & Losses Statement, reflects revenue figures compiled on an accrual basis
   rather than a cash basis.

   4
    This total comprises the outstanding invoice amounts derived from updated On Point Global A/R
   Aging Summary, attached hereto as Exhibit C.

   5
    An unaudited Balance Sheet as of December 31, 2020 of the combined going concern is attached
   hereto as Exhibit D.


                                                   8
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 9 of 17



              •   Dragon Global Management LLC’s assets: a 2010 Ferrari and various
                  artwork disclosed in financial disclosures (the total value of these assets was
                  disclosed to be approximately $1.2 million). 6

              B. Additional Asset Recovery and Liability Management
          Pursuant to the authority granted to the Receiver by the Preliminary Injunction, as set forth

   below, the Receiver continues to identify and marshal assets for the benefit of the Estate, including

   potential third-party claims. See ECF No. 126, Sec. XII.

                     i.   Claims Against Insurance Policies and On Point’s Directors and
                          Officers and Motion to Approve Settlement

          As previously reported, the Receiver with the assistance of her counsel made demand on

   the Entity Defendants’ Errors and Omissions insurance policy with Columbia Casualty Company

   for payment of attorneys’ fees and costs incurred in connection with defending against the FTC’s

   claims in the Enforcement Action, as have the Individual Defendants. The Receiver negotiated a

   settlement with the carrier of this policy. On November 24, 2020, the Receiver filed an agreed



   6
     As previously reported, subsequent to providing its financial disclosures to the Receiver, Dragon
   Global Management LLC informed the Receiver that it owned a Range Rover subject to a five-
   year retail installment sale contract entered into as of November 2019 and proposed to take
   responsibility for making all payments due under that contract and that the vehicle not be deemed
   an asset of the Estate. On September 25, 2020, the parties filed a joint stipulated motion to modify
   the preliminary injunction and to, among other things, release Dragon Global Management LLC
   from the receivership. See ECF No. 296. As part of the joint stipulated motion, the Receiver
   agreed that the Range Rover, which was subject to a 5-year installment purchase agreement, would
   not be part of the Estate, subject to Court’s approval. See id. On September 28, 2020, this Court
   granted the joint stipulated motion releasing Dragon Global Management, LLC from the
   receivership and, among other things, ruling that the Range Rover is not an asset of the Estate and
   that it would be the responsibility of Dragon Global Management LLC. See ECF No. 297.
   Further, Dragon Global Management LLC informed the Receiver that it had erroneously listed the
   artwork as its assets when it purportedly was owned by Defendant Robert Zangrillo and a third-
   party entity. The Receiver and Dragon Global Management LLC did not reach an agreement
   regarding the ownership of the artwork but did agree that it shall be kept in a secure location and
   will remain frozen pursuant to the terms of the Preliminary Injunction and further that the Receiver
   shall be named as the sole insured under the existing insurance policy, which Dragon Global
   Management LLC shall pay for and maintain. See ECF No. 297.


                                                    9
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 10 of 17



   motion to approve allocation of policy proceeds among the various counsel for the Defendants.

   See ECF No. 315. The motion set forth a detailed allocation of the policy proceeds that would

   exhaust the limits of coverage under the applicable policy. See id. On December 14, 2020, the

   Court entered an order granting the Receiver’s motion and authorized payment of the policy

   proceeds to the various counsel for the Defendants. See id.

          Additionally, the Receiver with the assistance of her counsel made demand on the Entity

   Defendants’ Director and Officer insurance policies based on the Estate’s claims against certain

   directors and officers of On Point, on which the Receiver has previously reported, and a pre-suit

   mediation has been scheduled to take place in February or March 2021.

          The Receiver will continue to work with her counsel to identify claims the Entity

   Defendants and/or the Estate may have and will pursue any valuable claims she may discover, and

   will seek swift resolution of such claims that will maximize the recovery by, and minimize the

   expense to, the Estate.

                    ii.      Agreement to Purchase Domain Names
          As detailed in the Receiver’s prior Status Reports, the Receiver continues to make monthly

   payments in satisfaction of the modified payment plan negotiated to complete the Asset Purchase

   Agreement that was entered into with CCH Domain Holdings, LLLP (“CCH”) for the purchase of

   502 domain names that have significant value. 7 The Receiver has deemed these payments

   necessary as the domain portfolio acquired from CCH greatly increases the value of the Entity

   Defendants’ assets. The modified payment plan in place during the Reporting Period was set to

   expire on December 31, 2020 so the Receiver and her counsel negotiated a further modification to



   7
    As of December 31, 2020, pursuant to the negotiated repayment schedule, $13,258,214 remained
   outstanding inclusive of interest.


                                                  10
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 11 of 17



   the payment plan extending the monthly payments into the current calendar year. As such, the

   Receiver will ensure that the Entity Defendants fulfill their obligations under the Asset Purchase

   Agreement as amended by agreement to effectuate the full transfer of the domain portfolio to the

   Entity Defendants and the Estate.

                   iii.   Reduction of Expenses, Stay of Debt Collection by Third Parties,
                          and Monitoring Ancillary Litigation

          During the current Reporting Period, the Receiver learned of a number of unnecessary and

   costly services that third parties were purportedly providing to the Entity Defendants and/or for

   which payment was allegedly past due and being sought. Such services included, among others,

   online analytics services, website traffic generation services 8, and premises security services at

   one of On Point’s former office locations. The Receiver terminated such service contracts, which

   reduced the monthly and overall expenses of the Entity Defendants. In the event the Receiver

   identifies any other unnecessary service contracts with third parties, the Receiver will take all

   necessary measures to eliminate such expenses of the Entity Defendants and preserve their assets

   and operations by, among other things, cancelling any such contracts.

          Moreover, during the current Reporting Period, it was brought to the Receiver’s attention

   that the Miami-Dade Tax Collector’s office was attempting to collect allegedly delinquent tangible

   personal property tax from On Point. The Receiver discovered that the alleged delinquent tangible



   8
     A third party that claims to have provided these services to On Point in the past had previously
   sent correspondence to On Point to collect their purported debt that exceeds $500,000. However,
   the Receiver’s counsel sent correspondence on more than one occasion to this third party advising
   that the alleged services provided were fraudulent and not entirely payable pursuant to the terms
   of On Point’s agreement with said third party. Further, the Receiver’s counsel advised that they
   are enjoined from taking action that would interfere with the District Court’s jurisdiction over the
   receivership entities. Despite the Receiver’s efforts, this third party continues to send collection
   correspondence to On Point. The Receiver, pursuant to her powers and authority under the TRO
   and Preliminary Injunction, will continue to seek a resolution to this issue.


                                                   11
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 12 of 17



   personal property tax was the result of the Property Appraiser’s Office misunderstanding of On

   Point’s business organization thus resulting in an incorrect tax assessment of On Point and Issue

   Based Media, LLC (“IBM”) based on an incorrect calculation of the alleged delinquent tangible

   personal property tax owed. The Receiver worked with the Property Appraiser’s Office to resolve

   this issue.

           In addition to the foregoing, pursuant to the Preliminary Injunction, all ancillary actions

   involving the Entity Defendants were stayed to preserve the assets of the Estate and prevent third

   parties from interfering with the Court’s exclusive jurisdiction over such assets and the Entity

   Defendants. During the Reporting Period, the Receiver continued to monitor those actions and

   file status reports as required by the courts in which they are pending.

                     iv.    Avenue I Media
           In her prior Status Reports, the Receiver reported that the Avenue I business was not the

   subject of the FTC’s complaint and opined that it can be operated lawfully and profitably. During

   the current Reporting Period, the Avenue I business continued to generate significant revenue for

   the Estate which has greatly contributed to the Receiver’s ability to satisfy monthly operational

   costs and to continue to operate the Entity Defendants’ business. As such, because Avenue I

   remains a crucial and key component of the going concern, the Receiver made all required

   payments to finalize the acquisition of Avenue I pursuant to the negotiated restructured payment

   plan as previously outlined in her prior Status Report.

                 C. Ongoing Management and Administration of the Entity Defendants

                       i.      Modified Website Templates
           During the current Reporting Period, the Receiver together with employees and compliance

   counsel have continued to update the Guides provided to consumers and facilitate consumer ability

   to opt-out of e-mails or have access to data collected. The Receiver has monitored consumer


                                                    12
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 13 of 17



   responses to the modified websites and observed that consumer interaction therewith has been

   generally favorable. The Receiver and her professionals will continue to closely monitor consumer

   responses to the modified websites and make any changes that are necessary to address issues

   raised by consumers and to otherwise improve the websites and enhance the interface with

   consumers.

                     ii.     Customer Complaints, Refunds, and Chargebacks

          The Receiver and her professionals have continued to monitor the customer call center,

   charge backs, and refunds as well as any potential link between same and the updated freemium

   and pay-for-services websites. Further, the Receiver has continued to oversee and enforce the

   policy to provide a refund to any customer who contacts the Entity Defendants’ call center to

   request a refund. Additionally, the Receiver and her professionals have monitored and responded

   to individual customer complaints, including those lodged with private and public organizations

   such as the Better Business Bureau and consumer protection departments of local and state

   governments. The Receiver will continue to respond to customers directly once refunds are

   requested to ensure their complete satisfaction. As previously reported, the Receiver elected to

   receive all consumer complaints directly and implemented an updated policy to monitor, index,

   and thoroughly respond to consumer complaints made with both private and public agencies. And

   the Receiver has been providing this information directly to the FTC upon request. This will

   ensure that the Receiver has full knowledge of all consumer complaints and complete control over

   the responses thereto to ensure that they are addressed and resolved appropriately and

   expeditiously. In the event the Receiver determines that any content or website is confusing or

   deceptive to consumers, she will revise or remove such content or shut down the website.




                                                  13
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 14 of 17



                      iii.    Further Consumer Protection and Compliance Measures and
                              Affiliates’ Potential Violations of Consumer Protection
                              Measures

          The Receiver, with the assistance of outside compliance counsel, continues to monitor,

   update, and bolster the Entity Defendants’ consumer protection measures including, but not limited

   to, those related to third-party ad affiliates and the Entity Defendants’ internal Do Not Call policies

   as well as TCPA and CCPA compliance, including telephone response and training of call center

   employees. The Receiver and her professionals continue to monitor On Point’s marketing

   affiliates to ensure their compliance with On Point’s various consumer protection and compliance

   practices including without limitation a prohibition on text message marketing without the express

   consent of the consumer. The Receiver has received email correspondence from individuals who

   allege that they received spam text messages from a marketing affiliate of On Point in violation of

   TCPA regulations. The Receiver has thoroughly investigated each complaint by identifying the

   affiliate responsible for sending the message, ensuring that the consumer expressly consented to

   receiving marketing messages via text message, and responding to each consumer with details and

   findings of the investigation. The Receiver has also discovered that several complaints were

   fraudulent as individuals have manipulated data to make it appear that they received text message

   ads and are attempting to extort a quick cash settlement. The Receiver’s professionals and

   compliance counsel have proved invaluable in investigating and responding to these complaints,

   and the Receiver with the assistance of her professionals and compliance counsel will continue to

   review, investigate, and respond to each complaint of which she is made aware. The Receiver will

   also continue to monitor the activity of On Point’s marketing affiliates to ensure compliance with

   all consumer protection regulations and internal compliance measures and will not hesitate to

   terminate relationships with marketing affiliates that violate these policies.



                                                     14
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 15 of 17



          IV.      RECOMMENDATION FOR CONTINUATION OF
                   RECEIVERSHIP

          The Receiver recommends that the Receivership continue as the Receiver continues to

   operate and preserve the significant value of the Entity Defendants’ going concern and assets,

   monitor the various Court-approved modified websites, implement and track the performance of

   additional consumer protection measures and policies, review and respond to any consumer

   complaints related to their experiences with any of the Defendants’ websites, identify and marshal

   additional assets of the Estate, and investigate and pursue claims of the Entity Defendants and the

   Estate to maximize their value. The Receiver acknowledges that continued compliance work,

   closely monitoring the websites and modifying them as necessary, ensuring the effectiveness of

   consumer protection measures, and expeditiously responding to consumers and resolving their

   issues are all necessary to ensure that the Entity Defendants’ business operates lawfully. And, the

   Receiver will consider any specific suggestions by this Court, the FTC, and the Defendants to

   achieve this.

          V.       CASH ON HAND AND EXPENSES OF RECEIVERSHIP ESTATE

          As stated above, as of December 31, 2020, the Receivership Estate had cash on hand in the

   amount of $11,193,145. See Exhibit A.

          During the Reporting Period, On Point’s remaining business generated substantial

   revenues, and from those revenues the Receiver has paid the expenses and debts required to operate

   the business and preserve the Estate’s assets. Such expenses included payroll, rent, utilities for

   office locations, publishing and data expense, Google Adsense, e-commerce expense, domain

   hosting, maintenance fees, debt for investments in Avenue I and the domain purchase, and fees for

   bank account services and maintenance. See Exhibit A.




                                                   15
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 16 of 17



          The fees and expenses incurred by the Receiver and her professionals during the Reporting

   Period are also expenses of the Estate. Pursuant to the TRO and Preliminary Injunction, the

   Receiver will file an application seeking approval and payment of those fees and expenses from

   the funds the Receiver has marshalled and deposited into her fiduciary account in connection with

   fulfilling her duties under the Court’s Orders.

          VI.     ASSISTANCE FROM RECEIVER’S FORENSIC ACCOUNTANT
          As discussed in her prior Status Reports, the Receiver engaged Kapila Mukamal LLP (the

   “forensic accountants”) as her forensic accountants, financial and tax consultants and computer

   forensic professionals. Since the filing of the previous Status Report, the forensic accountants

   have assisted the Receiver by continuing to assist the Receiver in evaluating and monitoring the

   Receivership Entities ongoing business operations and have further provided litigation support

   services. The Receiver’s forensic accountants have assisted with the review and evaluation of the

   Receivership Entities’ cash projections and business plans; review of all payment requests for

   accounts payable, payroll and other costs to ensure they are appropriate legitimate business

   expenses and are within the budget of the going concern; participated in weekly meetings with the

   Receivership Entities’ accounting and finance team to evaluate cash flow, periodic business plans,

   projections and operations; investigated and monitored the activity in the Receivership Entities’

   domestic and foreign bank and credit card accounts; and analyzed the historical profit and loss

   activity of the Receivership Entities by business segment for the period prior to the Receivership

   and quantified certain types of expenses and information as requested by the Receiver.

          The Receiver will continue to utilize the valuable services of her forensic accountants for

   as long as she deems their assistance necessary to fulfill her duties and obligations under the TRO

   and Preliminary Injunction.



                                                     16
Case 1:19-cv-25046-RNS Document 343 Entered on FLSD Docket 01/27/2021 Page 17 of 17



          VII.    CONCLUSION

          The Receiver will continue to work with her team of professionals to locate, marshal and

   preserve all known and potential assets of the Estate. Further, as authorized by the TRO and the

   Preliminary Injunction, the Receiver will continue to investigate and as appropriate pursue existing

   and potential claims against third parties on behalf of the Estate. The Receiver will continue to

   perform all other duties as mandated by the TRO and Preliminary Injunction and will continue

   updating the Court on a quarterly basis as to the status of the Receivership.

          Respectfully submitted this 27th day of January 2021.

                                                         Respectfully submitted,

                                                        /s/Kenneth Dante Murena
                                                        Kenneth Dante Murena, Esq.
                                                        Florida Bar No. 147486
                                                        DAMIAN & VALORI LLP
                                                        1000 Brickell Avenue, Suite 1020
                                                        Miami, Florida 33131
                                                        Telephone: (305) 371-3960
                                                        Facsimile: (305) 371-3965
                                                        Email: kmurena@dvllp.com
                                                        Counsel for Melanie E. Damian,
                                                        Court-Appointed Receiver


                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

   electronic transmission via this Court’s CM/ECF filing system on January 27, 2021 on all counsel

   or parties who have appeared in the above-styled action.

                                                         /s/Kenneth Dante Murena
                                                         Kenneth Dante Murena,
                                                         Counsel for Melanie E. Damian,
                                                         Court-Appointed Receiver




                                                   17
